EXHIBIT [EXECUTION VERSION] PREFERRED SECURITIES GUARANTEE AGREEMENT BY AND BETWEEN CAPITOL BANCORP LTD. AND WELLS FARGO BANK, N.A. DATED AS OF JULY 7, 2008 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS AND INTERPRETATION 1 SECTION 1.1 DEFINITIONS AND INTERPRETATION 1 ARTICLE II TRUST INDENTURE ACT 4 SECTION 2.1 TRUST INDENTURE ACT; APPLICATION 4 SECTION 2.2 LISTS OF HOLDERS OF SECURITIES 5 SECTION 2.3 REPORTS BY THE GUARANTEE TRUSTEE 5 SECTION 2.4 PERIODIC REPORTS TO GUARANTEE TRUSTEE 5 SECTION 2.5 EVIDENCE OF COMPLIANCE WITH CONDITIONS PRECEDENT 5 SECTION 2.6 EVENTS OF DEFAULT; WAIVER 5 SECTION 2.7 EVENT OF DEFAULT; NOTICE 6 SECTION 2.8 CONFLICTING INTERESTS 6 ARTICLE III POWERS, DUTIES AND RIGHTS OF GUARANTEE TRUSTEE 6 SECTION 3.1 POWERS AND DUTIES OF THE GUARANTEE TRUSTEE 6 SECTION 3.2 CERTAIN RIGHTS OF GUARANTEE TRUSTEE 8 SECTION 3.3 NOT RESPONSIBLE FOR RECITALS OR ISSUANCE OF GUARANTEE 10 SECTION 3.4 SECURITIES 10 ARTICLE IV GUARANTEE TRUSTEE 10 SECTION 4.1 GUARANTEE TRUSTEE; ELIGIBILITY 10 SECTION 4.2 APPOINTMENT, REMOVAL AND RESIGNATION OF GUARANTEE TRUSTEE 11 ARTICLE V GUARANTEE 11 SECTION 5.1 GUARANTEE 11 SECTION 5.2 WAIVER OF NOTICE AND DEMAND 12 SECTION 5.3 OBLIGATIONS NOT AFFECTED 12 SECTION 5.4 RIGHTS OF HOLDERS 13 SECTION 5.5 GUARANTEE OF PAYMENT 13 SECTION 5.6 SUBROGATION 13 SECTION 5.7 INDEPENDENT OBLIGATIONS 13 ARTICLE VI LIMITATION OF TRANSACTIONS; SUBORDINATION 14 SECTION 6.1 LIMITATION OF TRANSACTIONS 14 SECTION 6.2 RANKING 14 ARTICLE VII TERMINATION 14 SECTION 7.1 TERMINATION 14 ARTICLE VIII INDEMNIFICATION 15 SECTION 8.1 EXCULPATION 15 i TABLE OF CONTENTS (continued) Page SECTION 8.2 INDEMNIFICATION 15 SECTION 8.3 COMPENSATION 15 ARTICLE IX MISCELLANEOUS 16 SECTION 9.1 SUCCESSORS AND ASSIGNS 16 SECTION 9.2 AMENDMENTS 16 SECTION 9.3 NOTICES 16 SECTION 9.4 BENEFIT 17 SECTION 9.5 GOVERNING LAW 17 SECTION 9.6 COUNTERPARTS 17 ii CROSS REFERENCE TABLE Section of Trust Indenture Act of 1939, as amended Section of Guarantee Agreement 310(a) 4.1(a) 310(b) 4.1(c), 2.8 310(c) Not Applicable 311(a) 2.2(b) 311(b) 2.2(b) 311(c) Not Applicable 312(a) 2.2(a) 312(b) 2.2(b) 313 2.3 314(a) 2.4 314(b) Not Applicable 314(c) 2.5 314(d) Not Applicable 314(e) 1.1, 2.5, 314(f) 2.1, 3.2 315(a) 3.1(d) 315(b) 2.7 315(c) 3.1 315(d) 3.1(d) 316(a) 1.1, 2.6, 316(b) 5.3 317(a) 3.1 317(b) Not Applicable 318(a) 2.1(a) 318(b) 2.1 318(c) 2.1(b) Note: This Cross-Reference Table does not constitute part of this Agreement and shall not affect the interpretation of any of its terms or provisions. iii PREFERRED SECURITIES GUARANTEE AGREEMENT This PREFERRED SECURITIES GUARANTEE AGREEMENT (this “Preferred Securities Guarantee”), dated as of July 7, 2008, is executed and delivered by CAPITOL BANCORP LTD., a Michigan corporation (the “Guarantor”), and WELLS FARGO BANK, N.A., as trustee (the “Guarantee Trustee”), for the benefit of the Holders (as defined herein) fromtime to time of the Preferred Securities (as defined herein) of Capitol Trust XII, a Delaware statutory trust (the “Trust”). RECITALS WHEREAS, pursuant to an Amended and Restated Trust Agreement (the “Trust Agreement”), dated as of July 7, 2008 among the trustees of the Trust named therein, the Guarantor, as depositor, and the holders from time to time of undivided beneficial interests in the assets of the Trust, the Trust is issuing on the date hereof 3,350,000 preferred securities, having an aggregate Liquidation Amount of $33,500,000 designated the 10.50% Cumulative Trust Preferred Securities; WHEREAS, as incentive for the Holders to purchase the Preferred Securities, the Guarantor desires irrevocably and unconditionally to agree, to the extent set forth in this Preferred Securities Guarantee, to pay to the Holders of the Preferred Securities the Guarantee Payments (as defined herein) and to make certain other payments on the terms and conditions set forth herein. NOW, THEREFORE, in consideration of the purchase by each Holder of Preferred Securities, which purchase the Guarantor hereby agrees shall benefit the Guarantor, the Guarantor executes and delivers this Preferred Securities Guarantee for the benefit of the Holders. ARTICLE I DEFINITIONS AND INTERPRETATION SECTION 1.1 DEFINITIONS AND INTERPRETATION. In this Preferred Securities Guarantee, unless the context otherwise requires: (a)capitalized terms used in this Preferred Securities Guarantee but not defined in the preamble above have the respective meanings assigned to them in this Section 1.1; (b)terms defined in the Trust Agreement as at the date of execution of this Preferred Securities Guarantee have the same meaning when used in this Preferred Securities Guarantee, unless otherwise defined in this Preferred Securities Guarantee; (c)a term defined anywhere in this Preferred Securities Guarantee has the same meaning throughout; 1 (d)all references to “the Preferred Securities Guarantee” or “this Preferred Securities Guarantee” are to this Preferred Securities Guarantee as modified, supplemented or amended from time to time; (e)all references in this Preferred Securities Guarantee to Articles and Sections are to Articles and Sections of this Preferred Securities Guarantee,unless otherwise specified; (f)a term defined in the Trust Indenture Act has the same meaning when used in this Preferred Securities Guarantee, unless otherwise defined in this Preferred Securities Guarantee or unless the context otherwise requires; and (g)a reference to the singular includes the plural and vice versa. “Affiliate” has the same meaning as given to that term in Rule 405 of the Securities Act of 1933, as amended, or any successor rule thereunder. “Business Day” means any day other than a Saturday, Sunday, a day on which federal or state banking institutions in New York, New York are authorized or required by law, executive order or regulation to close or a day on which the Corporate Trust Office of the Guarantee Trustee is closed for business. “Corporate Trust Office” means the office of the Guarantee Trustee at which the corporate trust business of the Guarantee Trustee shall, at any particular time, be principally administered, which office at the date of execution of this Preferred Securities Guarantee is located at 919 North Market Street, Suite 1600, Wilmington, Delaware 19801, Attention: Corporate Trust Services. “Covered Person” means any Holder or beneficial owner of Preferred Securities. “Debenture Issuer” means Capitol Bancorp Ltd., issuer of the Debentures under the
